Citation Nr: 1633856	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-30 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  What rating is warranted for migraine headaches from October 21, 2006 to October 18, 2009?

2.   What rating is warranted for migraine headaches from October 19, 2009 to August 25, 2015?

3.  What rating is warranted for migraine headaches since August 26, 2015?

4.  What rating is warranted for the residuals of a left bunionectomy with scar from October 21, 2006?  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal was certified to the Board by the RO in Winston-Salem, North Carolina.  

In June 2013, the Board remanded the case for a videoconference hearing.  The Veteran failed to report for the hearing scheduled in February 2014.  

In April 2015, the Board denied entitlement to service connection for a right knee disability, left knee disability, low back disability, and bilateral hearing loss.  The issues of entitlement to service connection for a right foot disability and for posttraumatic stress disorder (PTSD); as well as entitlement to initial increased ratings for residuals of a left foot bunionectomy with scar and migraine headaches were remanded for additional development.  

In January 2016, the RO granted entitlement to service connection for bilateral pes planus and for PTSD with depression.  As such, the right foot and PTSD issues are resolved and no longer for consideration.  

The Board acknowledges that VA obtained additional evidence (foot examination) in June 2016, following the January 2016 supplemental statement of the case.  On review, the findings pertaining to the left foot bunionectomy essentially duplicate those shown on the August 2015 VA foot examination and thus, a remand for additional supplemental statement of the case is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from October 21, 2006 to October 18, 2009, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months, but not by severe economic inadaptability.

2.  For the period from October 19, 2009 to August 25, 2015, the Veteran's migraine headaches were not manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

3.  For the period from August 26, 2015, the Veteran is receiving the maximum schedular rating for migraine headaches, and referral for consideration of extraschedular entitlement is not in order.  

4.  The Veteran is currently receiving the maximum schedular rating for residuals of a left bunionectomy under Diagnostic Code 5280; the associated scar is not shown to be painful or unstable.  


CONCLUSIONS OF LAW

1.  For the period from October 21, 2006 to October 18, 2009, the criteria for a 30 percent rating for migraine headaches were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  For the period from October 19, 2009 to August 25, 2015, the criteria for a compensable rating for migraine headaches were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.

3.  For the period from August 26, 2015, the criteria for a rating greater than 50 percent for migraine headaches are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.
 
4.  For the period from October 21, 2006, the criteria for a rating greater than 10 percent for residuals of a left bunionectomy with scar are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 5280, 4.118, Diagnostic Code 7804 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In making this determination, the Board acknowledges the July 2016 post-remand brief wherein the representative argued that the VA foot examinations were inadequate because they did not provide details about the condition of the scarring.  The representative stated that consideration should be given to obtaining a specific examination to determine if the scar is painful and tender.  On review, examinations of record describe the left foot scar and indicate that it was not painful or unstable.  Hence, the examinations provide sufficient detail for rating purposes and the Board declines to order additional examination. 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


	Migraine headaches

In February 2007, VA granted entitlement to service connection for migraine headaches and assigned a noncompensable rating from October 21, 2006.  The Veteran disagreed with the rating and perfected this appeal.  In January 2016, VA increased the rating for migraine headaches to 50 percent from August 26, 2015, resulting in staged ratings.  

Migraine headaches are evaluated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over the last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (noncompensable).  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In a November 2006 statement, the Veteran reported she was seen over five times for migraines during service and prescribed different medications.  

The Veteran underwent a VA examination in December 2006.  She reported prior treatment with Imitrex.  She stated she has headaches located in the frontal region with a pressure, heavy sensation, and throbbing in both eyes.  There was pain in the back of the neck with tearing, nausea, and tightness and pain in the back of her neck and forehead.  The pain reportedly was throbbing and caused photosensitivity.  She reported having flare-ups twice per month lasting one day.  She reported that she cannot get out of bed during times of headaches, which were relieved by extra strength Tylenol and Naprosyn.  Regarding functional impairment, the appellant stated that she was impaired only during times of severe headaches and she would resort to bed rest.  The diagnosis was migraine headaches.  The examiner noted that physical examination was unremarkable and neuro cardiovascular examination was normal.  She was completely diagnosed and treated with Imitrex for migraines.  

At a VA psychiatric examination in December 2006, the Veteran reported that she suffers from recurrent headaches.  

VA records dated from October 19, 2011 to April 2012 note a history of migraines with the last headache occurring two years prior.  

The Veteran most recently underwent a VA examination on August 26, 2015.  She reported migraine type headaches for the past few years.  They reportedly started in the back of the neck and generalize becoming throbbing, pounding and associated with photophobia and nausea.  She reported having them at least twice a week and needing to take Excedrin migraine and sleep for a couple of hours.  If she was driving she needed to pull over and if she was working, she needed to call in sick or leave early.  She reported pain and aura symptoms.  The examiner noted she had characteristic prostrating attacks of migraine once every month and that the migraines were productive of severe economic inadaptability.  The examiner further stated that the headaches impact her ability to work because she needs to leave early or call in sick at least three to four times a month.  

In the January 2013 Appellant's Brief, the representative argued that the evidence shows that the Veteran had chronic or recurring headaches two times a week and neck strain with more intense headaches two times a month and that an increased rating was warranted.  On review, this information was documented in a July 27, 2005 service treatment record.  At that time, the assessment was headache syndromes and the Veteran was instructed to take Tylenol for mild headaches and Midrin for severe headaches.  She was to follow up if headaches became worse.  On the report of medical history completed at separation in September 2006, the Veteran reported recurring severe headaches since 2003.  

In considering the period from October 21, 2006 to October 18, 2009, the Board finds that the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months, but there is no evidence that they were manifested by severe economic inadaptability.  In this regard, the appellant is competent to report the nature and frequency of her headache symptoms, to include whether they were prostrating in character.  Significantly, however, while her symptom picture during this period warranted the assignment of a 30 percent rating, there is no evidence showing, regardless of their frequency, that the Veteran's migraine headaches were manifested by severe economic inadaptability.  Indeed, examinations in December 2006 noted that the claimant was attending college a fact that is not consistent with severe economic inadaptability.  Thus, for this term, the Board finds that the appellant's migraine headache disorder warranted a 30 percent rating.

For the period from October 19, 2009 to August 25, 2015, the Board notes that on several occasions beginning on October 11, 2011, the appellant reported that she had not suffered from any migraine activity in at least two years.  See also VA outpatient records dated in December 2011 and April 2012.  Indeed, there are no records clinically documenting any history of migraine activity until August 26, 2015.  Hence, the evidence preponderates against finding that during this term the claimant's migraine disorder was manifested by an average of one prostrating attack every couple months.  The Board acknowledges her statements at the August 2015 examination that she has been having headaches for the last few years that require sleep.  She is competent to describe the severity of her headaches.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses).  Her reported history, however, is not supported by the overall evidence of record.  That is, there is no evidence of any treatment for migraines, outpatient records documenting continued refills of prescription medication, or other documentation regarding the need for bed rest.  Thus, for the period from October 19, 2009 to August 24, 2015, the criteria for a compensable rating were not met or more nearly approximated.   

Effective August 26, 2015, the Veteran was awarded a 50 percent rating for migraine headaches.  This is the maximum rating schedular available under Diagnostic Code 8100 and there is no basis for a higher schedular rating.  

	Residuals of a left foot bunionectomy with scar

In February 2007, VA granted entitlement to service connection for residuals status post left bunionectomy with scar and assigned a 10 percent rating from October 21, 2006.  The Veteran disagreed with the rating and perfected this appeal.  

The Veteran's residuals of a left bunionectomy are currently rated under Diagnostic Code 5280.  Under this provision, unilateral hallux valgus is rated as follows: operated with resection of metatarsal head (10 percent); and severe, if equivalent to amputation of great toe (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5280.  This diagnostic code is not predicated on limitation of motion and therefore, 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) are not for consideration.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

On VA examination in December 2006, the Veteran reported a bunionectomy of the left foot.  She reported pain radiating up the leg elicited by physical activity.  She stated she could not wear certain shoes, walk long distances, or stand for long periods of time.  On physical examination, there was a scar on the left foot at the first metatarsophalangeal joint measuring 6.5 centimeters by 0.1 centimeter.  It was described as hypopigmented, well healed and no cellulitis.  The texture was normal without keloid formation.  There was no tenderness, disfigurement, ulceration, adherence, inflammation, edema, tissue loss or abnormal texture.  The Veteran's gait was normal.  Her feet and toes were normal and there were no foot deformities.  The examiner specifically stated that there was no Morton's metatarsalgia, pes planus, pes cavus, hammertoes, or hallux valgus or rigidus.  The diagnosis was status post left bunionectomy.

On VA examination in August 2015, the Veteran reported dull, achy pain in the feet.  She reported problems walking and standing and being unable to run.  The examiner noted she had mild or moderate symptoms due to a hallux valgus condition and that she had undergone surgery equivalent to a metatarsal head resection.  There was left foot pain on physical examination.  There was a scar on the dorsal aspect of the first metatarsal measuring 8 centimeters by 0.8 centimeter.  The scar was not painful or unstable.  X-rays of the left foot showed postoperative bunion repair of the first metatarsalphalangeal joint otherwise normal left foot.  

In June 2016, the Veteran underwent another foot examination to evaluate pes planus.  This examination also noted mild or moderate symptoms related to hallux valgus with prior surgery.  There was pain on physical examination.  The left foot scar was again described as 8 centimeters by 0.8 centimeter and not painful or unstable.  

On review, the Veteran is currently assigned the maximum 10 percent rating under Diagnostic Code 5280, which addresses hallux valgus.  There is no evidence of malunion or nonunion of the tarsal or metatarsal bones and Diagnostic Code 5283 is not for application.  

The Board acknowledges that VA examinations contain numerous findings pertaining to the Veteran's bilateral flat feet.  She is currently service-connected for bilateral pes planus and is assigned the maximum 50 percent rating for that disorder  since October 21, 2006, the date following discharge from service.  She did not appeal the rating assigned for pes planus and further discussion as to Diagnostic Code 5276 is not warranted.  As to the other left foot conditions noted on recent examination (metatarsalgia, hammer toes, and hallux rigidus), she is not service-connected for those disorders and separate ratings under Diagnostic Codes 5279, 5281 or 5282 are not warranted.

The Board has considered whether a separate compensable rating is warranted for the left foot scar.  Under the rating criteria in effect prior to October 23, 2008, a 10 percent rating was assigned for a scar that was superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also assigned for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the current rating criteria, unstable or painful scars are rated as follows: one or two scars that are unstable or painful (10 percent); three or four scars that are unstable or painful (20 percent); and five or more scars that are unstable or painful (30 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  

On review, the residual scarring related to the left foot bunionectomy is not shown to be unstable or painful and a separate compensable rating is not warranted under either the current or former regulations pertaining to scars.  

	Extraschedular consideration

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  As discussed, the referenced diagnostic codes contemplate the Veteran's symptoms related to her migraines and residuals of left foot bunionectomy with scar.  There is no evidence that either disorder caused frequent hospitalization, the assigned current rating for migraines acknowledges the fact that the appellant suffers from severe economic inadaptability, and additional symptoms pertaining to the left foot are contemplated in the rating assigned for flat feet under Diagnostic Code 5276.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period from October 21, 2006 to October 18, 2009 entitlement to a 30 percent rating for migraine headaches is granted subject to the laws and regulations governing the award of monetary benefits.

For the period from October 19, 2009 to August 25, 2015, entitlement to an initial compensable rating for migraine headaches is denied.

For the period from August 26, 2015, entitlement to a rating greater than 50 percent for migraine headaches is denied.  

For the period from October 21, 2006, entitlement to a rating greater than 10 percent for residuals of a left foot bunionectomy with scar is denied.  


REMAND

A claim of entitlement to a total disability rating based on individual unemployability is "part of," and not separate from, a claim of entitlement to an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A July 2015 VA record suggests that the Veteran is currently employed.  Notwithstanding, evidence of record also shows that she was unemployed at various times throughout the appeal period and the claims folder includes VA memos dated in November 2015 and January 2016, which indicate that an individual unemployability claim has been noted in the claims folder.  

Under these circumstances, the Board finds it necessary to remand an individual unemployability claim for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send appropriate VCAA notice for a claim of entitlement to a total disability rating based on individual unemployability and should otherwise develop the claim as indicated.  If the appellant does not desire consideration of this issue, she should so indicate in writing.  

2.  Thereafter, adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  If the benefit sought on appeal is denied, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


